EXHIBIT 10.33

MID-AMERICA APARTMENT COMMUNITIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR OUTSIDE COMPANY DIRECTORS
AS AMENDED EFFECTIVE JANUARY 1, 2005



Whereas, the enactment of The American Jobs Creation Act of 2004 requires
amendments to the terms of the prior original plan that was previously adopted;
and





Whereas, it is deemed advisable to make other plan changes to carry our the
intent and purposes of the prior original plan; and





Whereas, the prior original plan allows for the amendment of the plan when
signed by the employer and consented to by the Board of Directors;





Now therefore, the plan is hereby amended by the adoption of this restated plan
effective January 1, 2005.



PURPOSE OF PLAN



Mid-America Apartment Communities, Inc., Mid-American Apartments, L. P. and
Mid-America Apartments of Texas, L. P. (hereafter referred to as “MAC”) had
determined that a non-qualified deferred compensation plan (hereafter referred
to as “the Plan”) should be made available for its outside company directors.
The purpose of this Plan is to enable eligible company directors to defer
current taxation on all or a designated portion of their director’s fees that
would otherwise be paid to them currently in the form of cash compensation.



PARTICIPATION



Participants are limited to outside company directors which means a company
director of Mid-America Apartment Communities, Inc. that is not also employed as
an employee of MAC or any of its subsidiaries or affiliated companies.



BENEFITS

1.
  Deferred Compensation Contributions: Eligible directors may elect to defer all
or any portion (in multiples of 25%) of the director’s fees otherwise payable in
cash each year. Such election must be made on forms supplied by MAC on or before
the dates enumerated in section 2 below. The amounts deferred by a participant
shall be credited to the participant’s deferred compensation account, which
shall be segregated from other accounts on the books and records of MAC, but
which shall be part of the general assets of MAC and shall be subject to the
claims of MAC’s general creditors. The participants shall be given the status of
general creditor of MAC with respect to their deferred compensation account.


2.
  When Deferral Election Must be Made The election to defer compensation or to
change the amount of compensation to be deferred must be made no later than the
dates specified in The American Jobs Creation Act of 2004 as follows:




The election to defer compensation for services performed during a taxable year
may be deferred at the participant’s election only if the election to defer such
compensation is made no later than the close of the preceding tax year or such
other time as provided in regulations.





In the case of the first year in which a participant becomes eligible to
participate in the plan, such election may be made with respect to services to
be performed subsequent to the election within 30 days after the date the
participant becomes eligible to participate in such plan.



1


--------------------------------------------------------------------------------


3.
  Crediting of Plan Earnings: Immediately following each regularly scheduled
Board of Directors meeting, MAC will credit the deferred compensation account
with the accumulated cash fees owed to the participants in the Plan since the
previous regularly scheduled Board of Directors meeting. MAC shall not be liable
for, and it makes no warranty with respect to, the results of said investments.
It is expressly understood that all assets in these accounts shall at all times
remain the unrestricted property of MAC and shall not be held in trust for the
participating directors nor shall any such asset be deemed collateral security
for the performance of the obligations of MAC. MAC may invest contributions only
in the common stock of Mid-America Apartment Communities, Inc. (NYSE: MAA). Each
participant will receive annual statements reflecting the value of his or her
accounts as reflected on MAC’s records.


4.
  When Benefits Become Payable: The participant or his beneficiary designated in
writing by the participant shall begin receiving distributions from the Plan
within 90 days following the end of the calendar year in which the participant
ceases to be a director of MAC.


5.
  Payment of Benefits: At the time benefits begin as described above, the amount
of benefits will be calculated as follows:




Cash Payout: For a cash payout, the value of the participant’s deferred
compensation account shall be valued as of December 31 immediately preceding the
date payments begin, and such amount shall be paid to the participant in 2 equal
annual installments. The second and final payment shall include the value of
dividend reinvestment shares generated from the unpaid balance then due.





Stock Payout: For a stock payout, shares of common stock shall be issued to the
participant in two equal annual issuances. Half of the shares of common stock
attributed to the participant as of December 31 immediately preceding the date
issuances begin shall be issued to the participant in the first issuance. The
second and final issuance shall include any dividend reinvestment shares which
accumulated between the first issuance and the second and final issuance.



AMENDMENT AND TERMINATION OF PLAN



The Plan may be amended or terminated when in the sole opinion of MAC such
amendment or termination is advisable. The Plan can be amended retroactively at
any time, except that it cannot be amended so that it materially adversely
affects the rights of a participant as to amounts deferred prior to such
amendment. Any amendment or termination shall be made by a written instrument
signed by the President of MAC and consented by the Board of Directors.



MISCELLANEOUS PROVISIONS

1.
  Information to be Furnished: Participants shall provide MAC with such
information and evidence, and shall sign such documents, as may reasonably be
requested from time to time for the purpose of administration of the Plan.


2.
  Deferral Election Changes: Once a deferral election is made, the percentage to
be deferred will continue unchanged throughout each Plan year. In order to
change the percentage, a director must complete a new election form prior to the
beginning of a Plan year. The new election change will only be effective
beginning with director fees payable during the following calendar year.


3.
  Spendthrift Clause: No participant or beneficiary shall have the right to
transfer, assign, alienate, anticipate, pledge or encumber any part of the
benefits provided by this Plan, nor shall such benefits be subject to seizure by
legal process by any creditor of such participant or beneficiary.


4.
  Governing Law: This Plan shall be construed, administered and enforced
according to the laws of Tennessee.


5.
  Construction: A pronoun or adjective in the masculine gender includes the
feminine gender and the singular includes the plural, unless the context clearly
indicates otherwise.


2


--------------------------------------------------------------------------------


6.
  Successors: This Plan shall not be terminated by a transfer or sale of the
assets of MAC or by merger or consolidation of MAC into or with any other
corporation or entity, but the Plan shall be continued after such sale, merger
or consolidation, and the transferee, purchaser, or successor entity shall be
required as part of the sale, merger, or consolidation to agree to such
continuation.




IN WITNESS WHEREOF, MAC has caused this Plan to be executed on the 8th day of
March, 2005, by the person named below, to be effective as of January 1, 2005.





MID-AMERICA APARTMENT COMMUNITIES, INC.



By:
  /s/ Simon R.C. Wadsworth
Simon R.C. Wadsworth
Executive Vice President, Chief Financial Officer


3


--------------------------------------------------------------------------------